DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 04/15/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by email with Robert Hansen 43,656, on 4/29/2022.

Claims as presented in the listing of claims below are allowed:

Listing of claims:
1. 	(Currently Amended) A method performed by a processor of a vehicle for automated cooperatively coordinating future driving maneuvers of the vehicle with fellow maneuvers of at least one fellow vehicle, the method comprising the following steps: 
receiving a fellow data packet from the fellow vehicle, wherein the fellow data packet contains a fellow trajectory set of a fellow reference trajectory, wherein the fellow data packet further contains a fellow reference effort value characterizing the fellow reference trajectory;
selecting a trajectory from a trajectory set for the vehicle as a reference trajectory for the vehicle using the fellow reference trajectory, wherein a trajectory of the trajectory set is selected as the reference trajectory which trajectory is collision-free towards the fellow reference trajectory within a collision horizon; 
	controlling the vehicle using the reference trajectory;
rating the reference trajectory and further trajectories of the trajectory set using a lower limit trajectory and an upper limit trajectory, wherein the reference trajectory is assigned a reference effort value and the trajectories are each assigned an effort value, wherein the lower limit trajectory represents a current ideal trajectory for the vehicle with a lowest possible driving effort and defines a lower limit value of an effort value space, and the upper limit trajectory represents a trajectory with a currently maximum acceptable driving effort for cooperation and defines an upper limit value of the effort value space; 
determining a cooperation demand value using the reference effort value, the lower limit value, the upper limit value, and the fellow reference effort value, wherein the cooperation demand value represents whether it makes4Attorney Docket No.: 35088-001US Customer No. 22208Application No. 17/046,024more sense to improve one's own situation through a cooperation request or to grant a cooperation request to a fellow vehicle;
selecting at least one cooperation trajectory from the trajectories of the trajectory set using the reference effort value and the cooperation demand value, wherein as a cooperation trajectory, a trajectory with an effort value between the reference effort value and the upper limit value is selected as an alternative trajectory if the cooperation demand value represents that a cooperation is to be offered to the fellow vehicle, or wherein as the cooperation trajectory, a trajectory with an effort value between the reference effort value and the lower limit value is selected as a demand trajectory if the cooperation demand value represents that a cooperation is to be requested from the fellow vehicle; and
transmitting a data packet to the fellow vehicle, wherein the data packet contains the reference trajectory and the reference effort value associated with the reference trajectory, as well as at least the cooperation trajectory and the effort value associated with the cooperation trajectory.

2.	(Original) The method according to claim 1, wherein in the step of rating, the currently maximum acceptable driving effort is determined using a reference effort value.

3.	 (Previously Presented) The method according to claim 2, wherein the reference effort value is determined using at least one of the lower limit trajectory and the reference trajectory.

4. 	(Previously Presented) The method according to claim 1, wherein in the step of transmitting, the data packet further contains at least one of the lower limit trajectory and the upper limit trajectory.

5. 	(Previously Presented) The method according to claim 1, wherein in the step of receiving, the fellow reference trajectory is classified as a fellow demand trajectory if the fellow vehicle is subordinate, whereby the fellow vehicle is then no longer taken into account for the selection of the trajectory, which is collision-free within the collision horizon, as the reference trajectory.

6. 	(Previously Presented) The method according to claim 1, wherein in the step of receiving, a fellow cooperation readiness value is determined using the fellow reference effort value and the fellow effort value, wherein in the step of selecting, the cooperation trajectory is further selected using the fellow cooperation readiness value.

7. 	(Previously Presented) The method according to claim 1, wherein in the step of selecting, a trajectory is selected as the cooperation trajectory whose effort value is closer to the upper limit value than the reference effort value by at least a cooperation amount.

8. 	(Previously Presented) The method according to claim 1, wherein in the step of receiving, the fellow trajectory set is transformed to a calculation time of the trajectories.

9. 	(Previously Presented) A device, wherein the device is adapted to at least one of execute, implement and control the method according to claim 1 in corresponding units.

10. 	(Previously Presented) A computer program product adapted to at least one of execute, implement and control the method according to claim 1.

11. 	(Original) A machine-readable storage medium on which the computer program product according to claim 10 is stored.

12. 	(Previously Presented) The method according to claim 1, wherein in the step of receiving the fellow data packet from the fellow vehicle, the fellow data packet additionally contains at least one fellow trajectory for the fellow vehicle.

13. 	(Previously Presented) The method according to claim 1, wherein in the step of receiving the fellow data packet from the fellow vehicle, the fellow data packet further contains a fellow effort value characterizing the fellow trajectory.

14.	(Previously Presented) The method according to claim 1, wherein the step of selecting the trajectory from a trajectory set for the vehicle as a reference trajectory for the vehicle using the fellow reference trajectory further comprises selecting the fellow trajectory.

15. 	(Previously Presented) The method according to claim 1, wherein, in the step of selecting a trajectory from a trajectory set for the vehicle as a reference trajectory for the vehicle using the fellow reference trajectory, a trajectory of the trajectory set is selected as the reference trajectory, which trajectory is collision-free towards the fellow reference trajectory and to the fellow trajectory within a collision horizon.

16. 	(Previously Presented) The method according to claim 1, wherein the step of determining the cooperation demand value using the reference effort value, the lower limit value, the upper limit value and the fellow reference effort value further comprises determining the fellow effort value.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claim(s) 1


Pascheka (English translation of DE 102014211507 A1): The present invention relates to a method (40) for a driver assistance system (50) of a vehicle (10). In this case, an environmental information of an environment of the vehicle (10) is detected and a group of currently possible own driving maneuvers (11-16) determined on the basis of the environment information. Furthermore, a group of currently possible third-party maneuvers (21-25) is received by a foreign vehicle (20) in the vicinity of the vehicle (10) and a group of currently possible driving maneuver combinations is determined, which combinations of currently possible own maneuvers (11-16) and current possible foreign maneuvers (21-25). For each combination of the group of currently possible driving maneuver combinations, a corresponding total cost value is determined and, depending on the total costs, a combination of the group of currently possible driving maneuver combinations is selected. The self-propelled maneuver (14) of the selected combination is executed.

Shimizu (U.S. Pat No.20190113353): The disclosure includes embodiments for optimizing a route selection for a highly autonomous vehicle (“HAV”) which provides an automated driving service. In some embodiments, a method includes: generating a set of candidate routes for a journey; aggregating external data describing one or more external factors which limit an availability of the automated driving service while traveling along the candidate routes; determining a first value for an optimal degree of automation for traveling the journey based on a condition of the driver and the preferences of the driver; determining a plurality of second values for a plurality of possible degrees of automation for each candidate route based on the external data; and selecting an optimum route from the set of candidate routes by comparing the first value to the plurality of second values to determine which of the candidate routes has a second value which is closest to the first value.

Eggert (U.S. Pat No.20180231974): An automotive driver assistance for a vehicle with an improved capability to handle obstructed sensor coverage includes steps of acquiring sensor data on an environment of the vehicle from at least one sensor, of generating an environment representation based on the acquired sensor data and of predicting at least one behavior of the vehicle. The method determines at least one area in the environment of the vehicle wherein for the at least one area either a confidence for the sensor data is below a threshold or no sensor data is available and generates at least one virtual traffic entity in the at least one determined area, wherein the virtual traffic entity is adapted to interact with the at least one predicted behavior of the vehicle. A risk measure for each combination of the at least one virtual traffic entity and the predicted behavior of the vehicle is estimated, the calculated risk measure is evaluated and a controlling action for the vehicle is executed based on the evaluated risk measure.

Becker (U.S. Pat No.20100114490):  A method for automatically controlling a vehicle, in which information about at least one area that is freely passable by the vehicle is taken into account in order to provide an evasion trajectory of the vehicle with respect to an obstacle.


The features of 

“rating the reference trajectory and further trajectories of the trajectory set using a lower limit trajectory and an upper limit trajectory, wherein the reference trajectory is assigned a reference effort value and the trajectories are each assigned an effort value, wherein the lower limit trajectory represents a current ideal trajectory for the vehicle with a lowest possible driving effort and defines a lower limit value of an effort value space, and the upper limit trajectory represents a trajectory with a currently maximum acceptable driving effort for cooperation and defines an upper limit value of the effort value space; 
determining a cooperation demand value using the reference effort value, the lower limit value, the upper limit value, and the fellow reference effort, wherein the cooperation demand value represents whether it makes4Attorney Docket No.: 35088-001US Customer No. 22208Application No. 17/046,024more sense to improve one's own situation through a cooperation request or to grant a cooperation request to a fellow vehicle;” 

When taken in the context of the claims as a whole, were not revealed in the prior art teachings
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusionany inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                  


/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668